DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on August 22, 2022. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on June 23, 2022 has been entered. 

Status of the Claims

This office action is prepared in response to the amended claims and remarks filed by the applicant on June 23, 2022 relating to U.S. Patent Application 16/359,207 filed on March 30, 2019.  Claims 1, 10 and 12 have been amended. Claims 7 and 18 have been canceled. Claims 1-6, 8-17 and 19-20 are currently pending and have been examined. This action is non-final.         


Response to Arguments 

	Applicant’s remarks submitted on June 23, 2022 have been fully considered however, are unpersuasive.
With respect to the Section 101 rejection, Applicant asserts, citing to Enfish for support, that the amended claims provide an improvement to existing technology and not directed to an abstract idea. (Remarks, p. 12). Examiner respectfully disagrees. The Enfish court stated: There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The proposed added limitations of an API, an automatic call distributor and an attribute-based-router are recited at a high level of generality and are being used as tools to implement the abstract idea. The Section 101 rejection is maintained. 

Claim Rejections - 35 U.S.C. § 101

          35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 1-6, 8-17 and 19-20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1-6 and 8-9 are directed to system. Claims 10 - 11 are directed to system. Claims 12-17 and 19-20 are directed to a non-transitory computer readable medium including executable instructions. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea
Claim 1 recites a digital lending platform, comprising: a digital mortgage application configured to run at least in part from a primary memory of a server host; a lead intake engine comprising an application programming interface configured to provide data corresponding to one or more sales leads to a lead queue and lead cache, the lead intake engine further comprising at least one or more of: (i) a lead processing module configured for processing the sales leads, and (ii) a tracking mechanism configured to determine an age for each processed sales lead using a speed-to-contact metric, wherein the lead processing module comprises a scoring algorithm, a validating module, and a lead-enriching module; wherein an application programming interface (“API”) of the lead intake engine provides the original data of the incoming sales leads to the lead queue and the lead cache, the lead cache configured to cache the incoming sales leads for redundancy due to potential conditions downstream; a non-transitory computer-readable medium ("CRM") including executable instructions that, when executed on the server host by one or more processors, cause the server host to instantiate at least a one or more portions of a lead management system configured to perform a plurality of steps, comprising: enriching original data of at least a first portion of incoming sales leads relating to the processed sales lead with complementary data using the lead-enriching module, such that the enriched original data is used to convert the first portion of the incoming sales leads into enriched sales leads, scoring the enriched sales leads and a second portion of the incoming sales leads that are not converted to the enriched sales leads with scores using the scoring algorithm, wherein the scoring algorithm is configured to continuously score or rescore the scored enriched sales leads and the scored second portion of the incoming sales leads in response to additional enrichment data that is received from the processed sales leads using the lead-enriching module, and validating  one or more loan inquiries of the processed sales leads, the original data of the incoming sales leads, or both, using the validating module; a phone system comprising a dialer configured to dial phone numbers for the sales leads from one or more dialer tables of the phone system sorted in accordance with the scores of the sales leads by the lead intake engine; and an automatic call distributor and an attribute-based-router that routes one or more phone calls based on one or more attributes; 2Application No. 16/359,207Docket No.: 102186.0048PAmendment dated October 7, 2021a loan origination system configured to create a sales-purposed record in a sales database for each sales lead using the original data, the complementary data, or a combination thereof up to at least a time of the dialer dialing a phone number associated with the record; and wherein components of the lead intake engine, the phone system, and the loan origination system form a lead management system optimized for speed-to-contact with telecommunications regulatory compliance. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites sending, receiving, processing, enriching, scoring and storing sales lead data which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 10 and 12 contain similar elements and are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a digital lending platform, comprising: a digital mortgage application configured to run at least in part from a primary memory of a server host; a lead intake engine comprising an application programming interface configured to provide data corresponding to one or more sales leads to a lead queue and lead cache, the lead intake engine further comprising at least one or more of: (i) a lead processing module configured for processing the sales leads, and (ii) a tracking mechanism configured to determine an age for each processed sales lead using a speed-to-contact metric, wherein the lead processing module comprises a scoring algorithm, a validating module, and a lead-enriching module; wherein an application programming interface (“API”) of the lead intake engine provides the original data of the incoming sales leads to the lead queue and the lead cache, the lead cache configured to cache the incoming sales leads for redundancy due to potential conditions downstream; a non-transitory computer-readable medium ("CRM") including executable instructions that, when executed on the server host by one or more processors, cause the server host to instantiate at least a one or more portions of a lead management system configured to perform a plurality of steps, comprising: enriching original data of at least a first portion of incoming sales leads relating to the processed sales lead with complementary data using the lead-enriching module, such that the enriched original data is used to convert the first portion of the incoming sales leads into enriched sales leads, scoring the enriched sales leads and a second portion of the incoming sales leads that are not converted to the enriched sales leads with scores using the scoring algorithm, wherein the scoring algorithm is configured to continuously score or rescore the scored enriched sales leads and the scored second portion of the incoming sales leads in response to additional enrichment data that is received from the processed sales leads using the lead-enriching module, and validating one or more loan inquiries of the processed sales leads, the original data of the incoming sales leads, or both, using the validating module; a phone system comprising a dialer configured to dial phone numbers for the sales leads from one or more dialer tables of the phone system sorted in accordance with the scores of the sales leads by the lead intake engine; and an automatic call distributor and an attribute-based-router that routes one or more phone calls based on one or more attributes; 2Application No. 16/359,207Docket No.: 102186.0048P2Application No. 16/359,207Docket No.: 102186.0048Pa loan origination system configured to create a sales-purposed record in a sales database for each sales lead using the original data, the complementary data, or a combination thereof up to at least a time of the dialer dialing a phone number associated with the record; and wherein components of the lead intake engine, the phone system, and the loan origination system form a lead management system optimized for speed-to-contact with telecommunications regulatory compliance. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea in a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2, 13 and 11 (the lead processing module includes a deduplicating filter and the lead-enriching module configured to coordinate with third-party data-enriching providers to enrich the original data of the first portion of incoming sales leads with the complementary data and the lead intake engine includes the tracking mechanism configured to further determine one or more ages of the enriched sales leads), Claims 3 and 14 (the enriched sales leads are intermittently further enriched by third-party data- enriching providers by way of an api interface of the lead management system exposed to the third-party data-enriching providers 3Application No. 16/359,207Docket No.: 102186.0048PAmendment dated October 7, 2021wherein the one or more dialer tables of the phone system are concomitantly sorted in accordance with the scores of the sales leads by the lead intake engine while the enriched sales leads are further enriched by the third-party data-enriching providers) Claims 4 and 15 (the complementary data is selected from TCPA compliance data including phone type and subscriber information, subject property information or a combination thereof, borrower employment information including employment history, income, or a combination thereof, and borrower financial or a combination thereof), Claims 5, 16  and 11(the phone system includes a scripter configured to provide customized scripts to a call center), Claims 6, 17 and 11 (any answers provided by potential borrowers are logged in the one or more dialer tables to enrich the original data, 4Application No. 16/359,207Docket No.: 102186.0048P After Final Office Action of July 7, 2021further enrich the enriched sales leads or both), Claims 8 and 19 (one or more databases configured to store marketing information) and Claims 9 and 20 (the sales database is configured with a viewing tool to mask information not relevant to one or more sales strategies, information potentially detrimental to the one or more sales strategies, or a combination thereof) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1-6, 8-17 and 19-20 are not patent eligible. 


CONCLUSION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694   

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694